DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-14 and 20are rejected under 35 U.S.C. 103 as being unpatentable over by Chen Peisong et al. [US 20120170649 A1: already of record] in view of Hsieh Cheng-Teh et al. [US 20180103252 A1: already of record] and further in view of Sole Rojals Joel et al. [US 20130058407 A1].

1. (Currently amended) A method for decoding an image (i.e. FIG. 11 is a flowchart illustrating an example method of decoding video- ¶0134), the method comprising: 
obtaining secondary transform information (i.e. The video decoder may also receive an index- ¶0134) of a current block (i.e. the inverse transform unit 78 may apply a cascaded inverse transform, in which inverse transform unit 78 applies two or more inverse transforms (e.g. a primary transform such as inverse 2-D discrete cosine transform and a secondary transform such as inverse rotational transform) to the transform coefficients of the current block being decoded- ¶0119) from a bitstream (i.e. the video decoder entropy decodes the encoded video data- ¶0135) the secondary transform information indicating whether secondary transform is applied to the current block (i.e. the index indicates both the transform and the scanning mode used by an encoder to encode the video data- ¶0135);
when the current block is determined to be secondary inverse-transformed according to the secondary transform information (i.e. the index indicates both the transform and the scanning mode used by an encoder to encode the video data- ¶0135), determining a scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block according to an intra prediction mode of the current block (i.e. The video decoder also determines a scanning mode from the subset of transform and scanning mode combinations (116)- ¶0135); and
scanning the secondary inverse-transformed transform coefficients on the secondary inverse-transform area of the current block based on the determined scanning order (i.e. The combination of the 2-D primary transform and the 2-D secondary transform may be considered as a single 2-D transform. The video encoder may apply the transform to the residual data to create a two-dimensional array of transform coefficients. The video encoder may be configured to select a scanning mode to scan the transform coefficients in the two-dimensional array into a one-dimensional array of transform coefficients- ¶0011... The video decoder may then scan the one-dimensional array of transform coefficients with the determined scanning mode to produce a two-dimensional array of transform coefficients (117), and inverse transform the two-dimensional array of transform coefficients with the determined transform to produce residual video data (118)- ¶0135).
However, Chen does not teach explicitly:
performing secondary inverse-transform on the transform coefficients on a secondary inverse-transform area of the current block;
wherein the secondary inverse-transform area of the current block is an upper-left area of the current block, and the secondary inverse-transform is not performed on a non- secondary inverse-transform area.
 In the same field of endeavor, Hsieh teaches:	
performing secondary inverse-transform on the transform coefficients(i.e. a video decoder may apply an inverse secondary transform and an inverse primary transform to transform the coefficient block into a residual block- ¶0026) on a secondary inverse-transform area of the current block (i.e. sub-block 72- fig. 7);
wherein the secondary inverse-transform area of the current block is an upper-left area of the current block (i.e. sub-block 72- fig. 7), and the secondary inverse-transform is not performed on a non-secondary inverse-transform area (i.e. For example, M=N=8, for 8×8 primary transform coefficient block, only 4×4 non-separable transform is applied on the top-left 4×4 low-frequency transform coefficient block- ¶0181).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chen with the teachings of Hsieh to reduce the data representing residual blocks (Hsieh- ¶0026).
However, Chen and Hsieh do not teach explicitly:
	wherein the scanning order of the transform coefficients for secondary inverse- transform in the secondary inverse-transform area is different from a scanning order of transform coefficients for primary inverse-transform.
In the same field of endeavor, Sole teaches:
(i.e. an inverse zig-zag pattern 23 for scanning the levels of transform coefficients within each sub-block- ¶0082, fig 3) is different from a scanning order of transform coefficients for primary inverse-transform (i.e. a forward zig-zag pattern 27 for scanning of the 4×4 sub-blocks of a larger block- ¶0082, fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chen and Hsieh with the teachings of Sole to improve decoding of transform coefficients in a video coding process (Sole- ¶0106).

Regarding claim 2, Chen, Hsieh and Sole teach all the limitations of claim 1 and Chen further teaches:
wherein the method further comprising:
when the current block is determined to be secondary inverse-transformed according to the secondary transform (i.e. the index- ¶0135) information (i.e. the index indicates both the transform and the scanning mode used by an encoder to encode the video data- ¶0135), obtaining secondary inverse-transform method information (i.e. transform and scanning mode combinations- ¶0135) indicating a secondary transform method (i.e. a transform- ¶0135) applied to the current block (i.e. The video decoder determines a transform from a subset of transform and scanning mode combinations, wherein the subset is based on the intra-prediction mode (115)- ¶0135); and
secondary inverse-transform the transform coefficients on the secondary inverse-transform area of the current block according to the secondary transform method indicated by the secondary transform method information (i.e. inverse transform the two-dimensional array of transform coefficients with the determined transform to produce residual video data (118)- ¶0135).

Regarding claim 3, Chen, Hsieh and Sole teach all the limitations of claim 2 and Chen further teaches:
(i.e. The video decoder determines a transform from a subset of transform and scanning mode combinations, wherein the subset is based on the intra-prediction mode (115)- ¶0135).

Regarding claim 4, Chen, Hsieh and Sole teach all the limitations of claim 1 and Chen further teaches:
	wherein the secondary inverse-transform is characterized to be a two-dimensional (i.e. a video encoder may transform the residual data, using a transform from a plurality of transforms, such as discrete sine transforms, discrete cosine transforms, designed transforms and/or a combination of a primary transform, such as 2-D discrete cosine transform with a secondary transform, such as a 2-D rotational transform- ¶0011) non-separable transform (i.e. In accordance with the techniques described in this disclosure, transforms, including non-separable and separable transforms, may be mapped to certain scanning modes so as to avoid having to perform multiple scan and evaluations as described above- ¶0056).

Regarding claim 11, Chen teaches:
11. (Currently amended) A method for encoding an image (i.e. A video encoder may transform residual data by using a transform selected from a group of transforms- Abstract), the method comprising:
	determining whether to apply secondary transform to a current block (i.e. a video encoder may be configured to determine a subset of transform and scanning mode combinations- ¶0008);
	when it is determining to apply secondary transform to the current block, determining a scanning order of transform coefficients of a current block, for secondary transform of the current block, according to an intra prediction mode of the current block (i.e. select a transform and a scanning mode combination from the subset of transform and scanning mode combinations, apply the selected transform to residual data associated with predicting a block based on the intra-prediction mode- ¶0008); and
(i.e. apply the selected scanning mode to the two-dimensional array of transform coefficients to generate a one-dimensional array of transform coefficients- ¶0008);
	encoding secondary transform information of the current block (i.e. encoder may be further configured to signal an index - ¶0009) indicating whether the secondary transform is applied to the current block (i.e. The video encoder may be further configured to signal an index which indicates the combination of transform and scanning modes that were selected. In other examples, the index may only indicate the transform. In such cases, a video decoder may infer the scanning mode based on the transform or may infer the scanning mode based on the intra-prediction mode. In this case, the transform may be chosen from all possible transforms or from a subset of transforms, wherein the subset is determined based on the intra prediction mode- ¶0009).
However, Chen does not teach explicitly:
performing secondary transform on the scanned transform coefficients on a secondary transform area of the current block;
wherein, the secondary transform area of the current block is an upper-left area of the current block, and the secondary transform is not performed on a non-secondary transform area.
In the same field of endeavor, Hsieh teaches:	
performing secondary transform on the scanned transform coefficients on a secondary transform area of the current block (i.e. FIG. 7 is an illustration of a primary transform size for a block 70 and a smaller secondary transform size for a sub-block 72 of block 70, in accordance with the techniques of this disclosure- ¶0176);
wherein, the secondary transform area of the current block is an upper-left area of the current block, and the secondary transform is not performed on a non-secondary transform area (i.e. For example, M=N=8, for 8×8 primary transform coefficient block, only 4×4 non-separable transform is applied on the top-left 4×4 low-frequency transform coefficient block- ¶0181).
(Hsieh- ¶0026).
However, Chen and Hsieh do not teach explicitly:
	wherein the scanning order of the transform coefficients for secondary inverse- transform in the secondary inverse-transform area is different from a scanning order of transform coefficients for primary inverse-transform.
In the same field of endeavor, Sole teaches:
	wherein the scanning order of the transform coefficients for secondary inverse-transform in the secondary inverse-transform area (i.e. an inverse zig-zag pattern 23 for scanning the levels of transform coefficients within each sub-block- ¶0082, fig 3) is different from a scanning order of transform coefficients for primary inverse-transform (i.e. a forward zig-zag pattern 27 for scanning of the 4×4 sub-blocks of a larger block- ¶0082, fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chen and Hsieh with the teachings of Sole to improve decoding of transform coefficients in a video coding process (Sole- ¶0106).

Regarding claim 12, Chen, Hsieh and Sole teach all the limitations of claim 11 and Chen further teaches:
wherein
	when the current block is determined to be secondary transformed, determining secondary transform method applied to the current block (i.e. The combination of transform and scanning mode that is selected may be signaled in the encoded video bitstream using an index- ¶0051); and
(i.e. The secondary transform may be applied to the transform coefficients of a primary transform. The combination of the 2-D primary transform and the 2-D secondary transform may be considered as a single 2-D transform- ¶0011).

Regarding claim 13, Chen, Hsieh and Sole teach all the limitations of claim 12 and Chen further teaches:
wherein the secondary transform method is characterized being determined according to the intra prediction mode of the current block (i.e. The combination of transform and scanning mode may be selected from a subset of combinations that is based on an intra-prediction mode- Abstract).

Regarding claim 14, Chen, Hsieh and Sole teach all the limitations of claim 11 and Chen further teaches:
wherein the secondary transform is characterized to be two-dimensional (i.e. a video encoder may transform the residual data, using a transform from a plurality of transforms, such as discrete sine transforms, discrete cosine transforms, designed transforms and/or a combination of a primary transform, such as 2-D discrete cosine transform with a secondary transform, such as a 2-D rotational transform- ¶0011) non-separable transform (i.e. In accordance with the techniques described in this disclosure, transforms, including non-separable and separable transforms, may be mapped to certain scanning modes so as to avoid having to perform multiple scan and evaluations as described above- ¶0056).

Regarding claim 20, computer-readable medium storing instructions claim 20 corresponds to apparatus claim 11, and therefore is also rejected for the same rationale as listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488